Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
   
            DETAILED ACTION

1.	This action is responsive to:  an original application filed on 27 April 2020.	
2.	Claims 1-20 are currently pending and claims 1, 8 and 13 are independent claims. 

Information Disclosure Statement

3.	The information disclosure statement (IDS) submitted are following the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

     Priority

4.	Priority claimed from its provisional application no. 62941391, filed on 27 November 2019.
   Drawings

5.	The drawings filed on 27 April 2020 are accepted by the examiner. 

                                         Claim Rejections - 35 USC §112

6.	The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
a.    In claim1, the phrase “whereby” renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention. See MPEP § 2173.05(d).


                                          Claim Rejections - 35 USC § 102

7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –	
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected 35 U.S.C §102 (a)(1) as being anticipated by Li et al. (US Patent No. 11227190), hereinafter Li.

Regarding claim 1: 
graph generation logic to transform a circuit schematic into a graph (Li, col 2, lines 7-9, col 6, lines 4-14).
a first graph neural network (Li, col 4, lines 30-31).
and embedding logic to generate a node embedding for the graph in the first graph neural network, the node embedding formed by concatenating previously generated node embeddings with aggregated neighbor embeddings, whereby different edge types of the graph are grouped independently for processing by attention layers during aggregation by the embedding logic (Li, col 4, lines 21-41, col 7, lines 46-49, col 10, lines 29-44).
and a plurality of different self-attention layers corresponding to groups of different edge types (Li, col 5, lines 29-39, col 8, lines 18-26).
Regarding claim 2: 
further comprising: a second graph neural network; the second graph neural network trained to output a wider range of parasitic prediction values for the circuit schematic than the first graph neural network (Li, col 11, lines 24-47).
Regarding claim 3: 
wherein the parasitic prediction values are capacitive parasitic predictions (Li, col 13, lines 3-24).
Regarding claim 4: 
A system comprising: logic to transform a circuit schematic into a heterogeneous graph (Li, Fig 1).
the heterogeneous graph comprising device nodes representing devices in the circuit and net nodes representing nets in the circuit (Li, col 7, lines 10-21).
at least one graph neural network (Li, col 6, line 40).
configured to transform the heterogeneous graph into parasitic predictions and device parameter predictions embedded in the net nodes (Li, col 6, lines 15-31).
and a circuit schematic simulator configured to receive the parasitic predictions and the device parameter predictions from the at least one graph neural network (Li, col 11, lines 20-47).
Regarding claim 5: 
wherein the at least one graph neural network comprises a plurality of graph neural networks each trained to output a range of parasitic prediction values between a common base level and a different maximum level (Li, col 4, lines 18-32, col 10, lines 1-15).
Regarding claim 6: 
wherein the parasitic predictions are parasitic capacitance predictions (Li, col 7, lines 8-21).
Regarding claim 7: 
further comprising: the at least one graph neural network further configured to transform edges the graph into parasitic resistance predictions (Li, col 4, lines 32-50).
Regarding claim 8: 
wherein: the device nodes comprise transistor device nodes; and the heterogeneous graph comprises a plurality of heterogeneous edge types between the transistor device nodes and the net nodes (Li, col 3, lines 38-59).
Regarding claim 9: 
wherein: the heterogeneous edge types comprise net to transistor drain edges, net to transistor gate edges, transistor drain to net edges, and transistor gate to net edges (Li, col 7, lines 13-27).

Regarding claim 1: 
10. The system of claim 4, wherein: the heterogeneous graph excludes edges between device nodes and power rails and device nodes and ground rails (Li, col 7, lines 10-22).
Regarding claim 11: 
wherein: the at least one graph neural network further configured to: sum vectors for groups of multiple edges of the heterogeneous graph into individually weighted vectors; apply a self-attention layer separately to the individually weighted vectors for each group; combine outputs of the self-attention layers for groups representing a same edge type into an output vector; and sum the output vectors into a unified vector (Li, col 13, lines 3-24).
Regarding claim 12: 
wherein: the first graph neural network and the second graph neural network each form a node embedding for a next network layer by applying weights of the next layer to the unified vector (Li, col 6, line 49-55).
Regarding claim 13: 
providing a circuit schematic as a heterogeneous graph input to at least one graph neural network (Li, col 12, lines 41-61).
generating device node embeddings for the graph in the at least one graph neural network using a plurality of aggregation and attention layers (Li, col 4, lines 21-41, col 7, lines 46-49, col 10, lines 29-44).
generating net node embeddings for the graph in the at least one graph neural network using the plurality of aggregation and attention layers (Li, col 5, lines 29-39, col 8, lines 18-26).
and wherein the attention layers are self-attention layers assigned to process different types of heterogeneous net nodes (Li, col 11, lines 20-46).
Regarding claim 14: 
wherein the at least one graph neural network comprises a plurality of graph neural networks, the method further comprising: each of the graph neural networks generating a different range of parasitic prediction values (Li, col 11, lines 35-47).
Regarding claim 15: 
 wherein each range has a common base level (Li, col 10, lines 1-15).
Regarding claim 16: 
wherein the parasitic predictions are parasitic capacitance predictions (Li, col 13, lines 3-24).
Regarding claim 17: 
further comprising: the at least one graph neural network transforming edges the graph into parasitic resistance predictions (Li, col 7, lines 10-21).
Regarding claim 18: 
wherein: the device nodes comprise transistor device nodes; and the heterogeneous graph comprises a plurality of heterogeneous edge types between the transistor device nodes and the net nodes (Li, col 11, lines 20-47).
Regarding claim 19: 
wherein: the heterogeneous edge types comprise net to transistor drain edges, net to transistor gate edges, transistor drain to net edges, and transistor gate to net edges (Li, col 7, lines 13-27).
Regarding claim 20: 
wherein: the at least one graph neural network further configured to: sum vectors for groups of multiple edges of the heterogeneous graph into individually weighted vectors; apply a self-attention layer separately to the individually weighted vectors for each group; combine outputs of the self-attention layers for groups representing a same edge type into an output vector; and sum the output vectors into a unified vector (Li, col 12, lines 1-22).
   Conclusion

8.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890